Case 2:05-cr-80025-VAR-RSW ECF No. 974, PageID.15641 Filed 03/19/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                           Case No. 05-80025
                                              Honorable Victoria A. Roberts
 KEVIN WATSON,

      Defendant.
 _______________________________/

              ORDER DENYING MOTION FOR COMPASSIONATE
               RELEASE/SENTENCE REDUCTION [ECF No. 967]

       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons

 for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering

 the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

 statements issued by the Sentencing Commission, IT IS ORDERED that the

 motion is:

 ☐ GRANTED

       ☐ The defendant’s previously imposed sentence of imprisonment of

       __________________ is reduced to                                . If this

       sentence is less than the amount of time the defendant already served, the

       sentence is reduced to a time served; or

       ☐ Time served.
Case 2:05-cr-80025-VAR-RSW ECF No. 974, PageID.15642 Filed 03/19/21 Page 2 of 7




         If the defendant’s sentence is reduced to time served:

                   ☐ This order is stayed for up to fourteen days, for the

             verification of the defendant’s residence and/or establishment of a

             release plan, to make appropriate travel arrangements, and to ensure

             the defendant’s safe release. The defendant shall be released as soon

             as a residence is verified, a release plan is established, appropriate

             travel arrangements are made, and it is safe for the defendant to travel.

             There shall be no delay in ensuring travel arrangements are made. If

             more than fourteen days are needed to make appropriate travel

             arrangements and ensure the defendant’s safe release, the parties shall

             immediately notify the court and show cause why the stay should be

             extended; or

                   ☐ There being a verified residence and an appropriate release

             plan in place, this order is stayed for up to fourteen days to make

             appropriate travel arrangements and to ensure the defendant’s safe

             release. The defendant shall be released as soon as appropriate travel

             arrangements are made and it is safe for the defendant to travel. There

             shall be no delay in ensuring travel arrangements are made. If more

             than fourteen days are needed to make appropriate travel



                                           2
Case 2:05-cr-80025-VAR-RSW ECF No. 974, PageID.15643 Filed 03/19/21 Page 3 of 7




              arrangements and ensure the defendant’s safe release, then the parties

              shall immediately notify the court and show cause why the stay

              should be extended.

       ☐ The defendant must provide the complete address where the defendant

 will reside upon release to the probation office in the district where they will be

 released because it was not included in the motion for sentence reduction.

       ☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a

 “special term” of ☐ probation or ☐ supervised release of ________ months (not

 to exceed the unserved portion of the original term of imprisonment).

                     ☐ The defendant’s previously imposed conditions of

              supervised release apply to the “special term” of supervision; or

                     ☐ The conditions of the “special term” of supervision are as

              follows:

                         __________________________________________

                         __________________________________________

                         __________________________________________

                         __________________________________________

       ☐ The defendant’s previously imposed conditions of supervised release are

 unchanged.


                                           3
Case 2:05-cr-80025-VAR-RSW ECF No. 974, PageID.15644 Filed 03/19/21 Page 4 of 7




       ☐ The defendant’s previously imposed conditions of supervised release are

 modified as follows:

          ____________________________________________________

          ____________________________________________________

          ____________________________________________________

          ____________________________________________________

          ____________________________________________________


 ☐ DEFERRED pending supplemental briefing and/or a hearing. The court

 DIRECTS the United States Attorney to file a response on or

 before__________________________, along with all Bureau of Prisons records

 (medical, institutional, administrative) relevant to this motion.


 ☒ DENIED after complete review of the motion on the merits.

       ☒ FACTORS CONSIDERED (Optional)

       A jury found Kevin Watson guilty of: (1) 18 U.S.C. § 371 –

 Conspiracy to Commit Bank Robbery; (2) 18 U.S.C. § 2113(a), (e) –

 Bank Robbery, Aiding and Abetting Resulting in Death; and (3) 18 U.S.C.

 § 924(j)(1) – Premeditated Murder with a Firearm During and in Relation

 to a Crime of Violence. In June 2012, the Court sentenced Watson to life

 imprisonment. Watson now moves the Court for compassionate release

                                            4
Case 2:05-cr-80025-VAR-RSW ECF No. 974, PageID.15645 Filed 03/19/21 Page 5 of 7




 based on his medical conditions and the COVID-19 pandemic.

       The compassionate release statute allows the Court to release a defendant if,

 among other things, “extraordinary and compelling reasons warrant such a

 [release],” 18 U.S.C. § 3582(c)(1)(A)(i), and the applicable factors in 18 U.S.C. §

 3553(a) support release. United States v. Jones, 980 F.3d 1098, 1106 (6th Cir.

 2020).

       Watson says extraordinary and compelling reasons exist for his release

 because his hypertension and gout place him at a heightened risk of illness and

 death from COVID-19 infection. Watson also points to his December 2020

 positive COVID-19 diagnosis as an extraordinary and compelling reason

 warranting release, although he has since tested negative for infection. The

 government contends that Watson’s medical conditions do not constitute

 extraordinary and compelling reasons and points out that Watson recovered from

 COVID-19 and is fully vaccinated. The parties also dispute whether the § 3553(a)

 factors support Watson’s release.

       Watson received his second dose of the Pfizer COVID-19 vaccine on

 January 21, 2021. The Centers for Disease Control and Prevention advise that the

 Pfizer vaccine is 95% effective at preventing COVID-19 in individuals who have

 not previously contracted COVID-19, and “[e]fficacy [i]s similarly high in a

 secondary analysis including participants [with] evidence of infection.” The


                                          5
Case 2:05-cr-80025-VAR-RSW ECF No. 974, PageID.15646 Filed 03/19/21 Page 6 of 7




 Advisory Committee on Immunization Practices’ Interim Recommendation for

 Use of Pfizer-BioNTech COVID-19 Vaccine—United States, December 2020,

 CDC (Dec. 18, 2021) https://perma.cc/S298-Z9TC. The Court acknowledges

 Watson’s hypertension, but in light of his recent COVID-19 vaccinations, the

 Court finds that it is not an extraordinary and compelling reason for release. See,

 e.g., United States v. Grummer, No. 08-4402, 2021 WL568782 at *2 (S.D. Cal.

 Feb. 16, 2021) (administration of the vaccine significantly mitigates the risk of

 COVID-19). See also, United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

 (“[T]he mere existence of COVID-19 in society and the possibility that it may

 spread to a particular prison alone cannot independently justify compassionate

 release.”).

       The Court commends Watson for his efforts to rehabilitate himself. The

 record shows that Watson completed several hours of Adult Continuing Education

 courses, the eighteen month faith-based Life Connections Program, and over 500

 hours of community service, in addition to completing a number of other

 programs. Watson has worked as a tutor, teaches a public speaking course, and

 serves as a suicide companion. He also maintains employment and has avoided

 disciplinary action within the last six months. Despite these accomplishments,

 Watson is not entitled to his requested relief because he fails to demonstrate that

 the applicable § 3553(a) factors weigh in favor of his release. Considering the


                                           6
Case 2:05-cr-80025-VAR-RSW ECF No. 974, PageID.15647 Filed 03/19/21 Page 7 of 7




 nature and circumstances of his offense — bank robbery and premeditated murder

 — releasing Watson after sixteen years would not reflect the seriousness of the

 offense, promote respect for the law, provide just punishment, afford adequate

 deterrence, or protect the public. See § 3553(a)(1)-(2). The Court finds that

 Watson’s sentence remains appropriate considering the relevant § 3553(a) factors.

       Because the applicable § 3553(a) factors weigh against him and do not

 dictate release, the Court DENIES his motion.

 ☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted

 all administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30

 days lapsed since receipt of the defendant’s request by the warden of the

 defendant’s facility.

       ORDERED.

                                               s/ Victoria A. Roberts
                                               Victoria A. Roberts
                                               United States District Judge

 Dated: March 19, 2021




                                           7
